Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 10/19/2021
Application claims a FP date of 05/15/2018

Response to Arguments
Applicant's arguments and Amendments filed on 10/19/2021 have been fully considered and persuasive.  In view of the Amendments filed on 10/19/2021, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5 and 7-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12 and 13 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an image processing device or method or a computer program comprising a wide image capturing image sensor and a tele image capturing image sensor as recited in “wherein the narrower 
detect whether a wide conversion lens is attached to the tele image capturing image sensor, wherein the wide conversion lens is configured to capture an image of substantially the same viewing angle as the viewing angle of the wide image capturing image sensor, and
execute different signal processing based on a detection result of the detection whether the wide conversion lens is attached to the tele image capturing image sensor, wherein
based on attachment of the wide conversion lens to the tele image capturing image sensor, the CPU is further configured to:
receive an input of illuminance information, backlight presence/absence information, and zoom setting information as imaging state information at a time of image capturing; and
execute, based on the imaging state information, one of a high-sensitivity image generation processing, a high dynamic range (HDR) image generation processing, or a high resolution image generation processing using the captured image of the wide image capturing image sensor and the tele image capturing image sensor” as combined with other limitations in claims 1, 12 and 13. 

Regarding independent claim 14 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific 
receive an input of a first image captured by the wide image capturing image sensor and a second image captured by the tele image capturing image sensor;
calculate similarity between the first image captured by the wide image capturing image sensor and the second image captured by the tele image capturing image sensor;
detect whether a wide conversion lens is attached to the tele image capturing image sensor based on the calculated similarity, wherein the wide conversion lens is configured to capture an image of substantially the same viewing angle as the viewing angel of the wide image capturing image sensor; and
execute, different signal processing based on a detection result of the detection whether the wide conversion lens” as combined with other limitations in claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        December 21, 2021